

 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “AMENDMENT”) is made as of June 9,
2008 (the “EFFECTIVE DATE”), by and between Lev Pharmaceuticals, Inc., a
Delaware corporation (“COMPANY”) and Douglas J. Beck (“EMPLOYEE”).
 
WHEREAS, EMPLOYEE desires to continue to be employed by COMPANY;
 
WHEREAS, COMPANY desires to continue to retain EMPLOYEE as a Employee;
 
WHEREAS, COMPANY and EMPLOYEE entered into an Employment Agreement on the 7th
day of June, 2006 (the “EMPLOYMENT AGREEMENT”).
 
WHEREAS, COMPANY and EMPLOYEE desire to amend the Employment Agreement upon the
terms and conditions set forth in this AMENDMENT.
 
WHEREAS, except as otherwise defined herein, all terms used in this Amendment
that are defined in the Employment Agreement shall have the same meaning as set
forth in the Employment Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
agreement and covenants hereinafter set forth, the parties agree to the terms
and conditions of this Amendment as follows:
 
1. Section 4.1 of the Employment Agreement is restated in its entirety as
follows:
 
During the twelve month period beginning on June 10, 2008, Employee shall be
compensated at the rate of $192,675 per annum (the “Base Salary”). Commencing on
the second twelve month period of the term, beginning on June 10, 2009, the Base
Salary for shall be $202,309 per annum. Future increases, if any, shall be
determined by the Board of Directors or if the Board so designates, the
Compensation Committee, in its discretion, on each subsequent 12-month
anniversary of the Commencement Date.
 
2.  Section 7.1 of the Employment Agreement is hereby amended to delete the
second sentence of Section 7.1 and such deleted text is hereby replaced with the
following sentence:


The Term shall continue for a period of two years after the Effective Date of
this Amendment and expire June 10, 2010, unless sooner terminated by either the
Company or Employee in accordance with the terms and conditions set forth in
Article VIII.
 
3. Other than the amendments agreed upon by the parties as set forth herein, the
Employment Agreement (a) has not otherwise been modified by the Parties and (b)
all other terms and conditions of the Employment Agreement shall remain in full
force and effect and are hereby ratified, affirmed and approved. This Amendment
supersedes all prior arrangements and understandings between the parties,
written or oral, with respect to its subject matter.
 

--------------------------------------------------------------------------------


 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
4. This Amendment may be executed in counterparts by each party and delivered by
facsimile telephonic transmission, and such execution and delivery shall be
legally binding on the parties to the same extent as if original signatures in
ink were delivered in person.


In Witness Whereof, the parties hereto have executed this AMENDMENT as of the
Effective Date.
 
 

Lev Pharmaceuticals, Inc. EMPLOYEE         By:  /s/ Joshua D.
Schein                 
Name: Joshua D. Schein 
Title:   Chief Executive Officer  
By:  /s/ Douglas J. Beck                                                      
        Douglas J. Beck

 